DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					      Claim Status
- Claims 1-11 and 13-23 are pending.
- Claims  1-11 and 13-23  are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Li Jiang on June 10, 2021.
Claim 12 is cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “ obtaining packet-error-rate change information by comparing a packet-error-rate level parameter before the basic adjustment process with a packet-error-rate level parameter after the basic adjustment process; and performing an upgrade adjustment process on the modulation and encoding policy that is adjusted by the basic adjustment process, if the packet-error-rate change information satisfies a preset adjustment processing condition (Claims 1 and 13 ). “The closest prior art found is as follows:

Ko et al. (Pub. No. US 2012/0076023 A1)- The UE may satisfy the assumption given for CQI calculation at a channel recognized through a reference signal (RS), and at the same time calculate a CQI index in which a Block Error Rate (BLER) is not higher than 10%. The UE may transmit the calculated CQI index to the eNB. The UE may not apply a method for improving interference estimation to a CQI index calculation process. The process for allowing the UE to recognize a channel status and calculate an appropriate MCS may be defined in various ways in terms of UE implementation (See ¶0139).
Krishnamurthy et al. (Pub. No. US 2013/0301542 A1)- the RI is associated with one or more CQI reports. In other words, the UE 106 calculates CQI assuming a particular RI value which indicates an index of a Modulation/Coding Scheme (MCS) that could be received on the PDSCH with Block Error Rate (BLER).
Bjorken et al. (Pub. No. US 2010/0120464 A1)- adio quality associated with a VoIP connection is such as Received Signal Strength Indication (RSSI), Signal to Interference Ratio (SIR), Carrier to Interference Ratio (CIR), Bit Error Rate (BER), block error/erasure rate (BLER) etc. A better radio quality results in a higher number (higher throughput but less robust) MCS being selected, and less favourable radio quality result in a lower number (lower throughput but more robust) MCS being selected. A second step (S2) is to analyze buffer characteristics and/or radio block usage of transmission radio blocks to determine (S3) if there is a preferred MCS level, typically more robust, compared to the recommended MCS level. If so, decrease (S4) the MCS level to the preferred MCS level, and in relation 
None of these references, taken alone or in any reasonable combination, teach the claims as recited," obtaining packet-error-rate change information by comparing a packet-error-rate level parameter before the basic adjustment process with a packet-error-rate level parameter after the basic adjustment process; and performing an upgrade adjustment process on the modulation and encoding policy that is adjusted by the basic adjustment process, if the packet-error-rate change information satisfies a preset adjustment processing condition“ (claims 1 and 13) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/Tejis Daya/Primary Examiner, Art Unit 2472